ON PETITION TO REHEAR.
Mr. Justice Neil
delivered the opinion of the Court:
On the original hearing of this cause, a most careful consideration was given to it and the results of the court’s reflections were preserved in the form of a written opinion. The petition presents what it claims is a new view — one not brought to the attention of the court at the former hearing. We do not so regard it. It was in substance and effect involved in the previous argument.
The court of chancery appeals, in its report of facts, after considering the various items of evidence, says :
“Now, in the face of, all this evidence, it is simply impossible to escape the conviction that Mr. Blackman knew on November 30, 1903, that he had nephritis.” *591That court finds specifically that on December 24, 1903, Mr. Blackman wrote the physician of the company as follows: “I have been sick and in the hands of a physician since November 30; would have notified you before this, but hoped my illness would amount to but little. After becoming seriously ill, it slipped my mind and was overlooked until today.”
That court reports a letter which Mr. Blackman’s physician wrote to the company’s physician in November, which contains the following statement: “I have been attending F. D. Blackman in his present illness since November 31, 1903, at which time he developed nephritis, with attending symptoms — albumenuria and cardiac symptoms and swollen feet — which render him unable to attend to any business.”
This letter Avas-dated January 5, 1903. From all the evidence the court of chancery appeals finds and reports: “Blackman was disqualified from performing his duties as traveling passenger agent, in the legal sense of the terms of the policy from the time it Avas definitely ascertained that he had nephritis until his death. This is manifestly so, as a matter of fact, if the evidence in the record is to be believed,” etc.
In the face of findings like these, we do not think it Avould be useful to consider the question whether notice Avould be required in a case Avhere the beginnings of the disease were so obscure that the sufferer had no knowledge of its presence Avithin his organism. We have read with.care the petition for rehearing, the reply there*592to, and tbe petitioner’s rejoinder, and have carefully thought over the question, but in view of the strong-facts above set out, we do not think we should do more than say, upon what we regard as truly an abstract question on the present record, that we do not think, under a proper construction of the policy, such obscure beginnings of disease were intended. A reasonable construction of the question would require that there should be some symptom or symptoms sufficiently congnizable and distinct to call the attention of the insured to the fact that he was out of a state of health. This is made perfectly clear by a reproduction of a few of the designations of diseases in the policy, which are thus contemplated as producing the loss of time insured against, viz.:
“Cholera Morbus. — Acute catarrhal inflammation of the mucous membrane of the stomach and intestines, of sudden onset, characterized by violent abdominal pains, incessant vomiting, and purging, cold surface, rapid, feeble pulse, prostration, and spasmodic contractions of the abdominal muscles.
“Colitis. — Acute dysentery. Acute inflammation of the mucous membrane of the large intestine, characterized by fever, pain, and frequent small, bloody discharges from the bowels.
“Diptheria.- — Malignant sore throat. — Acute contagious disease caused by a specific bacillus, characterized by moderate fever, glandular enlargement, great prostra*593tion and a fibrin ons exudation, usually located in tlie throat.
“Locomotor atacóla. — Disease of the nervous system, characterized by three stages — disturbance of sensation, loss of coordination, paralysis — first manifested by sharp, darting, electro-like pains in the lower limbs, followed by loss of sensation, impaired sight, general emaciation, and loss of muscular control of the lower limbs.
“Nephritis. — Inflammation of the kidneys, characterized by fever, scanty, high-colored urine, and thirst.
“Rheumatism — rheumatic fever — acute general disease, variable and shifting in character, attacking the joints, with a marked tendency to involve the heart, characterized by local fever, inflammation, swelling, aching pains, and acid sweats, distressing, debilitating, and frequently prostrating.
“Synovitis. — Disease of the synovial membrane, involving- one or more joints, characterized by aching pain, local elevation of temperature, a tendency to redness and swelling, rendering use of the joints difficult and distressing.'
“Yellow fever. — Acute, infectious, malignant, paroxysmal disease, characterized by violent fever, jaundice, bloody vomit, hemorrhage, and adbominal pains.”
The “contraction” of the several diseases mentioned in the policy had reference to the period of the manifestation of these symptoms. After each disease mentioned in the policy the symptoms are' stated. There *594could rarely, if ever, be any doubt of these symptoms arresting the attention of the insured, and upon their persistence, for less even than ten days, there could rarely be a case where they would not arouse the deep concern of the sufferer and suggest taking the advice of a physician.
In this view of the matter, which we believe is wholly sound, it is difficult to see any inequality in the contract, or any unreasonableness in the requirement that the insurer should have notice of the symptoms so likely to result in disability. By timely notice, the insurer would have an opportunity — a not unreasonable privilege to contract for — of observing the progress of the malady and of deciding for itself, through competent medical advice, whether the case had been properly diagnosed in the notice, and following the true course of the illness ascertained, with a view to paying, if within the policy, and of refusing to pay, if not.
There is nothing in the authorities referred to' by counsel which contravenes these views.
The petition is without merit and. must be dismissed.